Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL MONROE JAMES, III
8200 Henry Avenue, Apt J29
Philadelphia, PA 19128

Plaintiff,
v. : CIVIL ACTION NO.

UNITED STATES OF AMERICA :
c/o UNITED STATES DEPARTMENT OF :
VETERANS AFFAIRS :
3900 Woodland Avenue : COMPLAINT AND JURY DEMAND
Philadelphia, PA 19104 :

and

SIEMENS MEDICAL
SOLUTIONS USA, INC.
Molecular Imaging

2501 N. Barrington Road
Hoffman Estates, IL 60192-2061

and
SIEMENS MEDICAL
SOLUTIONS USA, INC.
40 Liberty Boulevard
Malvern, PA 19355
Defendants.
CIVIL ACTION COMPLAINT

 

THE PARTIES
1. Plaintiff, Paul Monroe James, III, is an adult individual, citizen and resident of the
Commonwealth of Pennsylvania, residing at 8200 Henry Avenue, Apt J29, Philadelphia,

Pennsylvania.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 2 of 11

2. The U.S. Department of Veteran Affairs was established as an independent agency
of the Defendant, United States of America.

3. The U.S. Department of Veteran Affairs, through its Veterans Health
Administration, operates medical facilities throughout the United States, including the
Philadelphia VA Medical Center where the alleged incident took place.

4. The Defendant, United States, by and through its agency, the U.S. Department of
Veteran Affairs, hired, retained, contracted with, supervised, controlled and is responsible for
physicians, nurses, attendants, technicians, nurses, and other health care providers including the
physicians, nurses, attendants, technicians, nurses, and other health care providers involved in
the care and treatment of Plaintiff at the Philadelphia VA Medical Center.

5. Defendant, Siemens Medical Solutions USA, Inc. Molecular Imaging (hereinafter
referred to as Siemens) is a corporation, or other duly authorized legal entity, organized and
existing under the laws of the Commonwealth of Pennsylvania, engaged in the business of
manufacturing medical equipment including medical imaging equipment, with a principal place
of business located at 2501 N. Barrington Road Hoffman Estates, Illinois 60192-2061.

6. Defendant, Siemens Medical Solutions USA, Inc. (hereinafter referred to as
Siemens) is a corporation, or other duly authorized legal entity, organized and existing under the
laws of the Commonwealth of Pennsylvania, engaged in the business of manufacturing medical
equipment including medical imaging equipment, with a principal place of business located at 40
Liberty Boulevard in Malvern, Pennsylvania.

JURISDICTION AND VENUE
7. This Court has jurisdiction as to the claims herein are brought against the

Defendant, United States, pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671 et seq. and
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 3 of 11

28 U.S.C. §1346(b)(1), for money damages as compensation for personal injuries caused by the
Defendant’s negligence.

8. Venue is proper within this district under 28 U.S.C. §1402(b) as the acts
complained of occurred in the Eastern District of Pennsylvania.

NOTICE

9. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through 8,
inclusive, of this Complaint as though the same were fully set forth herein at length.

10. On or about November 16, 2018, Plaintiff timely filed an executed Standard Form
95 with the Department of Veterans Affairs, Office of Regional Counsel, thereby timely making
an administrative claim for damages and injuries consistent with the Federal Tort Claims Act, et
seq. A true and correct copy of the transmittal letter and form is attached hereto as Exhibit “A”.

11. Defendant, United States, received the executed Standard Form 95, on November
19, 2018. A true and correct copy of the transmittal letter is attached hereto as Exhibit “B”.

12. More than six months have passed since Defendant received the executed Standard
Form 95 and no decision has been rendered by the Defendant, United States; accordingly,
Plaintiff files this Complaint.

13. Plaintiff therefore asserts this Complaint is timely, pursuant to 28 U.S.C. §2401.

14. Plaintiff has therefore exhausted all necessary administrative remedies prior to
bringing this action, thus vesting jurisdiction in this Court.

FACTS
15. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through

14, inclusive, of this Complaint as though the same were fully set forth herein at length.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 4 of 11

16. On November 28, 2017, Plaintiff presented to the VA Hospital in Philadelphia,
Pennsylvania for the purpose of obtaining a stress test.

17. Upon completion of the stress test, Plaintiff was placed by an employee, agent,
servant, workman, technician, attendant who was in the course and scope of their employment
with the Defendant, United States, in a Siemens Symbia Evo machine for the purpose of taking
an imaging study.

18. Plaintiff is 6°4 and wears a size 13 shoe.

19. Asaresult of his height and size, Plaintiff's feet hung over the machine.

20. Defendant, United States’, employee, agent, servant, workman, technician,
attendant turned the machine on whereupon the machine started to move and crush the Plaintiff’ s
feet.

WHEREFORE, Plaintiff, Paul Monroe James, II, demands judgment in his favor and
against Defendant, United States of America, jointly, severally and/or individually, in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

COUNT I

21. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through
20, inclusive, of this Complaint as though the same were fully set forth herein at length.

22. Defendant, United States, holds itself out and/or otherwise represent to the general
public that they and their respective agents, servants, workmen and/or employees are competent
to provide proper, adequate and/or appropriate medical care.

23. At all times relevant hereto, Defendant jointly, severally and/or individually knew

or should have known that Plaintiff did not fit in the machine due to his size.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 5of11

24. During the course of Plaintiff's procedure Defendant, United States, by and through
its respective agents, servants, workmen, and/or employees including but not limited to
technicians, nursing staff, intake personnel, attendants, orderlies, evaluated the Plaintiff.

25. At all times relevant hereto Defendant knew and/or should have known that
Plaintiff, was too large for the Siemens Symbia Evo machine and required use of precautions
and/or alternate means of obtaining imaging studies of the Plaintiff.

26. As a result of the aforesaid incident, Plaintiff, was caused to sustain serious bodily
injuries to his bones, joints, muscles, tendons, ligaments, blood vessels, soft tissues, nerves and
nervous systems, and all of which are or may be permanent in nature including but not limited to a
crush injury to both feet.

27. As a further result of the aforesaid incident, Plaintiff, has and may continue to
suffer from great physical pain and suffering, mental pain and suffering, emotional upset and
other non-economic losses.

28. Asa further result of the aforesaid incident, Plaintiff has and may continue to suffer
from fear, frustration and anxiety.

29. As a further result of the aforesaid incident, Plaintiff was required to seek out and
obtain medical attention and care to treat, evaluate, diagnose and otherwise cure for his injuries
and in connection therewith has incurred bills or has otherwise become obligated to pay for such
medical attention and care for which he is entitled to recover from Defendants, and in the future
may be required to seek out and obtain additional medical attention and care for the same

purposes and incur additional bills for which he will be entitled to recover from Defendants.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 6 of 11

30. The aforesaid incident and the injuries and damages sustained by Plaintiff, were the

direct and proximate result of the Defendant, United States, and were due in no part to any act or

failure to act on the part of Plaintiff.

31. The negligence and carelessness of the Defendant, United States, consisted, inter

alia, of the following:

a.

Failing to properly position, place and secure Plaintiff, in the Siemens
Symbia Evo machine;

Failing to properly secure Plaintiffs feet in the Siemens Symbia Evo
machine;

Failing to utilize proper and appropriate equipment, devices, techniques
and/or type of personnel or number of personnel to perform the imaging test
on Plaintiff safely;

Disregarding the rights and safety of Plaintiff;

Failing to follow proper and appropriate methods, policies and/or
procedures for the safe imaging, manipulation and maneuvering of patients
such as Plaintiff;

Failing to properly train, instruct, monitor, supervise or oversee persons
involved in the proper and appropriate methods, policies and/or procedures
for the use of the Siemens Symbia Evo machine for patients such as
Plaintiff;

Failing to establish or promulgate policies and/or procedures for the safe use
of the Siemens Symbia Evo machine for patients such as Plaintiff;

Improperly operating the Siemens Symbia Evo machine; and

Failing to promptly and/or properly respond or care for Plaintiff after
Plaintiff had injured.

32. The negligence and carelessness of the United States and its employees and agents

was a substantial factor in bringing about Plaintiff's injuries and losses and a factual cause of

Plaintiff’s injuries and losses.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 7 of 11

WHEREFORE, Plaintiff, Paul Monroe James, III, demands judgment in his favor and
against Defendant, United States of America, jointly, severally and/or individually, in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

\

COUNT I
NEGLIGENCE — VICARIOUS LIABILITY
PAUL MONROE JAMES, III v. UNITED STATES OF AMERICA

33. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through
32, inclusive, of this Complaint as though the same were fully set forth herein at length.

34. At the time of the aforesaid incident and at all other times material hereto,
Defendant, jointly, severally and/or individually acted or failed to act by and through its agents
(actual and/or ostensible), servants, workmen and/or, as well as its nurses, attendants, orderlies
and staff, all of whom acted or failed to act within the course and scope of the
agency/employment for Defendant, United States of America, Department of Veterans Affairs.

35. Consequently, Defendant, United States, is vicariously liable to Plaintiff for the
negligence and carelessness of its agents, servants, workmen and/or employees, and/or its nurses,
attendants, technicians, orderlies and staff.

WHEREFORE, Plaintiff, Paul Monroe James, III, demands judgment in his favor and
against Defendant, United States of America, jointly, severally and/or individually, in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

COUNT Ii
CORPORATE (DIRECT) NEGLIGENCE
PAUL MONROE JAMES, III v. UNITED STATES OF AMERICA

36. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through

35, inclusive, of this Complaint as though the same were fully set forth herein at length.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 8 of 11

37. In addition to the vicarious liability of defendants, United States is also directly
liable to Plaintiff on account of their own negligence and carelessness which jointly, severally
and/or individually consisted, inter alia, of the following:

a. failing to adopt and/or enforce proper and appropriate rules, guidelines,
procedures, policies and/or protocols regarding the safe use of the Siemens
Symbia Evo machine for patients such as Plaintiff;

b. failing to properly and adequately assess appropriate turning options and
alternatives specifically relative to Plaintiff's physical demands and
specifications;

c. failing to select, engage, employ and/or otherwise retain only competent
orderlies, nursing personnel and other staff;

d. failing to properly train, instruct, monitor, supervise or oversee its
employees to ensure the safe use of the Siemens Symbia Evo machine for
patients such as Plaintiff;

e. failing to properly train or instruct its agents or employees in the proper and
appropriate rules, guidelines, procedures, policies and/or protocols regarding
the safe use of the Siemens Symbia Evo machine for patients such as
Plaintiff;

d. failing to provide the proper and appropriate equipment for the safe imaging
of patients such as Plaintiff;

e. failing to properly train its agents or employees in the proper and
appropriate methods for caring for persons such as Plaintiff.

WHEREFORE, Plaintiff, Paul Monroe James, III, demands judgment in his favor and
against Defendant, United States of America, jointly, severally and/or individually, in an amount
in excess of Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest and costs

COUNT IV
STRICT PRODUCT LIABILITY
PAUL MONROE JAMES, Ill v. SIEMENS MEDICAL SOLUTIONS USA, INC..,
MOLECULAR IMAGING and SIEMENS MEDICAL SOLUTIONS USA, INC.
38. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through

37, inclusive, of this Complaint as though the same were fully set forth herein at length.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 9 of11

39. Based upon information and belief, Defendant, Siemens, jointly, severally and/or
individually, designed, fabricated, modified, assembled, tested and otherwise placed into the
stream of commerce the afore-described Siemens Symbia Evo machine.

40. Based upon information and belief, the Siemens Defendants, jointly, severally
and/or individually, marketed, advertised, sold, packaged, distributed and otherwise placed into
the stream of commerce the Siemens Symbia Evo machine described hereinabove.

41. Solely as a result of the defective and unreasonably dangerous design and
manufacture of the Siemens Symbia Evo machine and its Component parts, the Plaintiff has
sustained and will sustain the injuries and damages set forth herein, and is therefore entitled to
damages under the Restatement (Second) of Torts, section 402 A and 402 B.

42. Defendant, Siemens’, Symbia Evo machine and component parts contained design
defects at the time it left said Defendants’ control, which defects rendered said Unit in an
unreasonably dangerous, defective and unsafe condition at the time when it was used on the
Plaintiff.

43. Defendant, Siemens’, Symbia Evo machine and component parts were sold and/or
distributed by Defendants, which condition created a danger to intended patients.

44. The warming cabinet and component parts were designed, remodeled,
manufactured and sold in a defective and dangerous manner in that it:

a. Failed to have a guard, sensor or kill switch;

b. Failed to contain a safety mechanism or sensor to warn when the risk of a
crush injury would occur during use;

c. Failed to contain instructions so that it could be used safely in a reasonably
foreseeable manner;

d. ‘Failed to contain conspicuous and adequate warnings;
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 10 of 11

e. Failed to contain safety features in that it could not be used in a safe and
reasonably foreseeable manner;

g. Failing to comply with various codes standards, regulations, statutes and
industry norms; and

h, Failed to contain appropriate size and height requirements.

45. The defective condition of the Siemens Symbia Evo machine and its component
parts were the proximate cause of Plaintiff, Paul Monroe James, III’s injuries and losses.

46. The defective condition of the Siemens Symbia Evo machine was a substantial
factor in causing Plaintiff's injuries and losses.

47. Asa result of the tortuous activity herein-above described the Siemens Defendants
are strictly liable to Plaintiff for his injuries.

WHEREFORE, Plaintiff, Paul Monroe James, M.D., respectfully prays this Honorable
Court to enter judgment in his favor, against Defendants, Siemens Medical Solutions USA, Inc.
Molecular Imaging and/or Siemens Medical Solutions USA, Inc., jointly, severally and/or
singularly in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with
interest and costs of suit of any other relief this Court deems just and proper.

COUNT V
BREACH OF WARRANTY
PAUL MONROE JAMES, III V. SIEMENS MEDICAL SOLUTIONS USA, INC.
MOLECULAR IMAGING and SIEMENS MEDICAL SOLUTIONS USA, INC,

48. Plaintiff hereby incorporates by reference the averments of paragraphs 1 through
47, inclusive, of this Complaint as though the same were fully set forth herein at length.

49. The Siemens Defendants, respectively, jointly, severally and/or individually
breached the implied warranty of merchantability and fitness for a particular purpose.

50. The Siemens Defendants, respectively, jointly, severally and/or individually,

breached the implied warranty of safety for intended use.
Case 2:19-cv-04627-GJP Document1 Filed 10/04/19 Page 11 of 11

WHEREFORE, Plaintiff, Paul Monroe James, M.D., respectfully prays this Honorable
Court to enter judgment in his favor, against Defendants, Siemens Medical Solutions USA, Inc.
Molecular Imaging and/or Siemens Medical Solutions USA, Inc., jointly, severally and/or
singularly in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) together with
interest and costs of suit of any other relief this Court deems just and proper.
JURY DEMAND

Plaintiff herein demands a jury trial.

TABAKINWOLFE, LLP

By: {LAI LAL.

RICHARD A. WOLFE, ESQUIRE
PA LD. 78944

1000 Germantown Pike, B-3
Plymouth Meeting, PA 19462
(215) 525-1616

rich@twlegal.net

Attorney for Plaintiff,

Paul Monroe James, III]

Dated: October 2, 2019
